DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 9-15, 17-18, 20-22, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-16, 20,  22 of Application No. 16776963. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
Claim 1 of the instant application is obvious over claims 1, 9, 10 of U.S. Application No. 16776963 which discloses a laundry treating apparatus comprising: a drum configured to receive laundry and to rotate about a rotation axis that extends in a front-rear direction of the laundry treating apparatus; and a lifter disposed on an inner circumferential surface of the drum and configured to, based on rotation of the drum, rotate about the rotation axis, the lifter comprising: a lifter frame installed on the inner 
Claim 20 of the instant application is obvious over claim 1, 9, 13, 16 of U.S. Application No. 16776963 which discloses a laundry treating apparatus comprising: a tub configured to receive washing water; a drum disposed in the tub and configured to receive laundry, the drum being configured to rotate about a rotation axis that extends in a front-rear direction of the laundry treating apparatus; and a lifter disposed on an inner circumferential surface of the drum and configured to, based   on rotation of the drum, rotate about the rotation axis (see Claim 1, 16 of App. # 16776963), the lifter comprising: a lifter frame installed on the inner circumferential surface of the drum, and a frame cover that is made of metal (see Claim 13 of App. # 16776963),, that is coupled to the lifter frame, and that protrude radially inward from the inner circumferential surface of the drum toward the rotation axis, and wherein the frame cover defines a water flow discharge hole at an upper surface of the frame cover (see Claim 1, 16 of App. # 16776963), and  
Claims 2, 21 of the instant application is obvious over claim 11 of U.S. Application No. 16776963 which discloses the laundry treating apparatus wherein the upper plate protrusion comprises a plurality of upper plate protrusions spaced apart from one another in a longitudinal direction of the cover upper plate, and wherein the water flow discharge hole comprises one or more water flow discharge holes that are respectively defined between adjacent upper plate protrusions among the plurality of upper plate protrusions.
Claims 6 and 22 of the instant application are obvious over claim 12 of U.S. Application No. 16776963 which discloses the laundry treating apparatus wherein the one or more water flow discharge holes between the adjacent upper plate protrusions comprise a plurality of the water flow discharge holes that are arranged along a width direction of the cover upper plate.
Claims 9 and 25 of the instant application are obvious over claim 10 of U.S. Application No. 16776963 which discloses the laundry treating apparatus wherein the upper plate protrusion   comprises a dome that is concave with respect to an inner surface of the cover upper plate/frame cover and convex with respect to an outer surface of the cover upper plate/frame cover.
Claim 10 of the instant application is obvious over claim 1, 6, 14 of U.S. Application No. 16776963 which discloses the laundry treating apparatus wherein the lifter frame comprises: a frame base that is coupled to the inner circumferential surface of the drum  (see Claim 1 of App. # 16776963)  and that defines a seating groove configured to receive a lower end of the frame cover based on the frame base being coupled to the frame cover; 
Claim 11 of the instant application is obvious over claim 7 of U.S. Application No. 16776963 which discloses the laundry treating apparatus wherein the spacer is spaced apart from the inner surface of the frame cover.
Claim 12 of the instant application is obvious over claim 8 of U.S. Application No. 16776963 which discloses the laundry treating apparatus wherein the spacer is in contact with the inner surface of the frame cover.
Claim 13 of the instant application is obvious over claim 9 of U.S. Application No. 16776963 which discloses the laundry treating apparatus wherein the spacer is disposed at a position corresponding to the upper plate protrusion.
Claim 14 of the instant application is obvious over claim 20 of U.S. Application No. 16776963 which discloses the laundry treating apparatus wherein the drum defines a water flow inlet hole in a region covered by the frame cover, the water flow inlet hole being configured to supply washing water into the lifter.
Claim 15 of the instant application is obvious over claims 1, 20 of U.S. Application No. 16776963 which discloses the laundry treating apparatus herein the water flow inlet hole is positioned inside the lifter frame (see Claim 20 of App. # 16776963), and wherein the lifter frame defines a water flow through-hole that is in communication with an inside of the lifter frame and an outside of the lifter frame (see Claim 1 of App. # 16776963).
Claim 17 of the instant application is obvious over claim 14 of U.S. Application No. 16776963 which discloses the laundry treating apparatus wherein the frame cover comprises a coupling tab that protrudes from a lower end of the frame cover, and wherein the lifter frame defines a tab binding port in the seating groove, the tab binding port being configured to receive the coupling tab based on the lifter frame being coupled to the frame cover.
Claim 18 of the instant application is obvious over claim 15 of U.S. Application No. 16776963 which discloses the laundry treating apparatus wherein the lifter comprises: a plurality of front lifters disposed at a front portion of the drum and arranged along a circumferential direction of the drum; and a plurality of rear lifters disposed at rear sides of the plurality of front lifters and arranged along the circumferential direction of the drum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-20170191202-A1) in view of Kim et al. (US20050097927A1).
Regarding claims 1 and 2, Lee et al. teaches a laundry treating apparatus (Fig.1, [0024]) comprising: a drum (20) configured to receive laundry (see [0024]) and to rotate about a rotation axis (see [0026]) that extends in a front-rear direction of the laundry treating apparatus (see Fig.1, [0006], [0024]) ; and a lifter (100) disposed on an inner circumferential surface of the drum (see [0025]) and configured to, based on rotation of the drum, rotate about the rotation axis (see [0026]), the lifter comprising: a lifter frame (110, see Fig 12) installed on the inner circumferential surface of the drum (see Fig 12, [0013], [0030], [0033]), and a frame cover (120) that is coupled to the lifter frame and that protrudes radially inward from the inner circumferential surface of the drum toward the rotation axis (Fig 1), wherein the frame cover (120) comprises: a cover upper plate (122) that is spaced apart from the inner circumferential surface of the drum (Fig 5, 8 and 11) and that defines a water flow discharge hole (125, see annotated Fig 5) configured to discharge, into the drum, washing water received into the lifter (see [0043], [0055]), a 
Lee et al. does not explicitly teach an upper plate protrusion that protrudes from the cover upper plate toward the rotation axis and wherein the upper plate protrusion comprises a plurality of upper plate protrusions that are spaced apart from one another in a longitudinal direction of the cover upper plate, and wherein the water flow discharge hole comprises one or more water flow discharge holes that are respectively defined between adjacent upper plate protrusions among the plurality of upper plate protrusions.  
In the analogous art of drum type washing machines, Kim et al. teaches a washing machine (see Fig 1) including a lifter (20, see Fig 7) and an upper plate protrusion (crest 21a) that protrudes from the cover upper plate (top portion 21) toward the rotation axis (see Fig 6) and wherein the upper plate protrusion comprises a plurality of upper plate protrusions (plurality of crests 21a)  that are spaced apart from one another in a longitudinal direction of the cover upper plate/frame cover (see [0022], [0080]), and wherein the water flow discharge hole  (water spray holes 23, see Fig 7) comprises one or more water flow discharge holes that are respectively defined between adjacent upper plate protrusions (i.e. in the valleys 21b, see Fig 7) among the plurality of upper plate protrusions (plurality of crests 21 a) .  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cover upper plate section of the lifter frame cover of Lee et al. with that of Kim et al. so that a frictional force can be applied to the laundry  in the process of 
Regarding claims 3-9, the combination of Lee et al. and Kim et al. teaches the laundry treating apparatus. Kim et al. further discloses detailed features of the lifter wherein the plurality of upper plate protrusions (plurality of crests 21a) are configured to, based on the laundry covering a space defined between the adjacent upper plate protrusions (i.e. space occupied by the valleys) separate the laundry from a portion of the cover upper plate (owing to the wave shaped structure and dome-kind protrusion of 21a, laundry will stay separated from the valley region at a height corresponding to the height of the crest) to thereby allow discharge the washing water through the one or more water flow discharge holes (water spray holes 23) (see [0081], [0092]; wherein a distance between the adjacent upper plate protrusions (21a) is less than a width of each of the adjacent upper plate protrusions (see Fig 7); wherein the upper plate protrusion is a part of the cover upper plate (top portion 21) and has been integrally formed with the frame cover (see [0060]); wherein the one or more water flow discharge holes (water spray holes 23, Fig 7) between the adjacent upper plate protrusions (crest 21a) comprise a plurality of the water flow discharge holes that are arranged (i.e. in the valleys 21b) along a width direction (see [0081], Fig 7) of the cover upper plate (top portion 21); wherein the plurality of upper plate protrusions (21a) comprise: a first upper plate protrusion (for example right most protrusion 21a, Fig 8)  that protrudes from a first region (right most region) of the cover upper plate, the first upper plate protrusion having a first protrusion  wherein the upper plate protrusion (crest 21a) comprises a dome (see dome like protrusion in Fig 8 owing to the wave structure) that is concave with respect to an inner surface (see underside of 21a, see Fig 8) of the cover upper plate (top portion 21) and convex (see top view of 21a, Fig 8) with respect to an outer surface of the cover upper plate (Fig 8); 
Regarding claim 18, the combination of Lee et al. and Kim et al. teaches the laundry treating apparatus. Lee et al. further teaches that plurality of lifters arranged along a circumferential direction of the drum (see Fig 12, [0026], [0056], Lee et al).
The combination of Lee et al. and Kim et al. does not explicitly teach the lifter comprising a plurality of front lifters disposed at a front portion of the drum and arranged along a circumferential direction of the drum; and a plurality of rear lifters disposed at rear sides of the plurality of front lifters and arranged along the circumferential direction of the drum. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the relative spatial positions of the plurality of lifters (of Lee et al.) in the laundry treating apparatus of Lee and Kim et al. so that a set of lifters can be disposed .  

    PNG
    media_image1.png
    617
    618
    media_image1.png
    Greyscale
Claims 10-12, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-20170191202-A1) in view of Kim et al. (US20050097927A1) and further in view of Hong et al. (KR-20140084951-A).


Regarding claims 10-12, the combination of Lee et al. and Kim et al. teaches the laundry treating apparatus. Lee et al. further teaches that the lifter frame comprises: a frame base (base of 110) that is coupled to the inner circumferential surface of the drum (see [0030], [0048]), and that defines a seating groove (see annotated Fig 5) configured to receive a lower end (123) of the frame cover(120) based on the frame base being coupled to the frame cover (see [0044]); a frame upper plate spaced apart from the frame base in a direction toward the rotation axis (see annotated Fig 5, Fig 11,12); a frame sidewall (111) that connects the frame upper plate to the frame base (annotated Fig 5).
The combination of Lee et al. and Kim et al. does not explicitly teach a spacer that protrudes from the frame upper plate toward an inner surface of the frame cover and that allows the inner surface of the frame cover to be spaced apart from the frame upper plate; wherein the spacer is spaced apart from the inner surface of the frame cover; wherein the spacer is in contact with the inner surface of the frame cover.
In the analogous art of lifters for drum type washing machines, Hong et al. teaches a drum washing machine (1) with a lifter (20) with a lifter frame (22) that further comprises a spacer (45) that protrudes from the frame upper plate (from the top part of 20, see Fig 3) toward an inner surface of the frame cover (30) and that allows the inner surface of the frame cover to be spaced apart from the frame upper plate (as seen in Fig 3);  wherein the spacer (45) is spaced apart from the inner surface of the frame cover; wherein the spacer (42) is in contact with the inner surface of the frame cover (Fig 3); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lifter frame and cover of washing machine of Lee et al. and Kim et al. with the spacer design like that of Hong et al. with the benefit of having a lifter edge 
Regarding claims 14, 15 and 17, the combination of Lee et al., Kim et al. and Hong et al. teaches the laundry treating apparatus. Lee et al. further teaches that the drum defines a water flow inlet hole (115) at or in a region covered by the frame cover (Fig 9d), the water flow inlet hole (115) being configured to supply washing water into the lifter (see [0031]); wherein the water flow inlet hole (115) is 41Attorney Docket No.: 48905-0038001 Client Ref.: LGPB-0082427.06/US2/KJPARK; LGE Ref.: 19LWWO48US12positioned inside the lifter frame (see Fig 6), and wherein the lifter frame (110) defines a water flow through-hole (115, same  as water flow inlet hole) that is in communication with an inside of the lifter frame and an outside of the lifter frame (see Fig 5); wherein the frame cover (120) comprises a coupling tab (123) that protrudes from a lower end of the frame cover (see Fig 5),, and wherein the lifter frame defines a tab binding port (117, see Fig 6) in the seating groove (as seen in Fig 7a), the tab binding port (117) being configured to receive the coupling tab based on the lifter frame being coupled to the frame cover (see [0042]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-20170191202-A1) in view of Kim et al. (US20050097927A1) and further in view of Santonicola et al. (WO2007000647A1).
Regarding claim 16, the combination of Lee et al. and Kim et al. teaches the laundry treating apparatus. Lee et al. further teaches that the lifter frame (110) is made of synthetic resin ([0040]).
The combination of Lee et al., and Kim et al. does not explicitly teach that the frame cover is made of stainless steel.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame cover material of Lee et al and Kim et al. by using stainless steel material as disclosed by Santonicola et al. with the benefit of directly obtaining the lifters on the casing of drum via suitably shaping the entire surface of drum there by having same material for fabrication and hence seamless integration of the stainless steel lifters to the stainless less steel drum casing (page 4 ln 3-4).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-20170191202-A1) in view of Kim et al. (US20050097927A1) and further in view of Kim et al. (US20050204783A1, hereby referred to as Kim783).
Regarding claim 19, the combination of Lee et al. and Kim et al. teaches the laundry treating apparatus.
The combination of Lee et al. and Kim et al. does not explicitly teach that the frame cover further comprises a washing protrusion that protrudes from an outer surface of the cover sidewall.
In the analogous art of Drum-type washing machines, Kim783 teaches a washing machine with a lifter (10, Fig 3) and a lifter frame cover (see Fig 3) that further comprises a washing protrusion (ridge 10c) arranged lengthwise that protrudes from an outer surface of the cover sidewall (see Fig 3, 4).
.
Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-20170191202-A1) in view of Kim et al. (US20050097927A1) and further in view of Santonicola et al. (WO2007000647A1).
Regarding claims 20 and 21, Lee et al. teaches a laundry treating apparatus (Fig.1, [0024]) comprising: a tub configured to receive washing water, a drum (20) disposed in the tub (see [0055]) and configured to receive laundry (see [0024]) and to rotate about a rotation axis (see [0026]) that extends in a front-rear direction of the laundry treating apparatus (see Fig.1, [0006], [0024]); and a lifter (100) disposed on an inner circumferential surface of the drum (see [0025]) and configured to, based on rotation of the drum, rotate about the rotation axis (see [0026]), the lifter comprising: a lifter frame (110, see Fig 12) installed on the inner circumferential surface of the drum (see Fig 12, [0013], [0030], [0033]), and a frame cover (120) that is coupled to the lifter frame and that protrudes radially inward from the inner circumferential surface of the drum toward the rotation axis (Fig 1), wherein the frame cover (120) defines a water flow discharge hole (125), at an upper surface of the frame cover (see annotated Fig 5).

In the analogous art of drum type washing machines, Kim et al. teaches a washing machine (see Fig 1) including a lifter (20, see Fig 7) and an upper plate protrusion (crest 21a) that protrudes from the cover upper plate (top portion 21) toward the rotation axis (see Fig 6) and wherein the upper plate protrusion comprises a plurality of upper plate protrusions (plurality of crests 21a) that are spaced apart from one another in a longitudinal direction of the cover upper plate/frame cover (see [0022], [0080]), and wherein the water flow discharge hole  (water spray holes 23, see Fig 7) comprises one or more water flow discharge holes that are respectively defined between adjacent upper plate protrusions (i.e. in the valleys 21b, see Fig 7) among the plurality of upper plate protrusions (plurality of crests 21 a) .  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cover upper plate section of the lifter frame cover of Lee et al. with that of Kim et al. so that a frictional force can be applied to the laundry in the process of alternately rotating the tub in clockwise and counter-clockwise direction (see [0085]) with the benefit of  uniformly mixing spray wash water mixed with detergent throughout the 
The combination of Lee et al. and Kim et al. does not explicitly teach that frame cover is made of metal.
In the analogous art of household appliance with clamping device for textile items, Santonicola et al. teaches a laundry washing machine (Fig 1) with stainless steel drum (drum 9, page 3 ln 31) with plastic lifters (8A-8N, see page 4 ln 2, Fig 4) and further discloses that the entirety of lifter (implying including frame cover) could be made of stainless steel (page 4 ln 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame cover material of Lee et al and Kim et al. by using stainless steel material as disclosed by Santonicola et al. with the benefit of directly obtaining the lifters on the casing of drum via suitably shaping the entire surface of drum there by having same material for fabrication and hence seamless integration of the stainless steel lifters to the stainless less steel drum casing (page 4 ln 3-4).
Regarding claims 22- 25, the combination of Lee et al., Kim et al. and Santonicola et al. teaches the laundry treating apparatus. Kim et al. further discloses detailed features of the lifter wherein the one or more water flow discharge holes (water spray holes 23, Fig 7) between the adjacent upper plate protrusions (crest 21a) comprise a plurality of the water flow discharge holes that are arranged (i.e. in the valleys 21b) along a width direction (see [0081], Fig 7) of the frame cover (top portion 21); wherein the plurality of upper plate protrusions (21a) comprise: a first upper plate protrusion (for example right most protrusion 21a, Fig 8)  that protrudes from a first region (right most region) of the  wherein the upper plate protrusion (crest 21a) comprises a dome (see dome like protrusion in Fig 8 owing to the wave structure) that is concave with respect to an inner surface (see underside of 21a, see Fig 8) of the frame cover (top portion 21) and convex (see top view of 21a, Fig 8) with respect to an outer surface of the frame cover (Fig 8).

Allowable Subject Matter
Claim 13, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the closest prior art, Lee et al. (US-20170191202-A1) teaches the laundry treating apparatus. 
Lee et al. neither teaches nor fairly suggests that the spacer is disposed at a position corresponding to the upper plate protrusion.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D./Examiner, Art Unit 1711